The opinion of the court was delivered by
Scott, J.
Plaintiff brought this action upon two promissory notes alleging that the defendants were partners doing business under the firm name of Log-gie and Evans Lumber Company, in which name the notes were executed. A jury trial was had and verdict and judgment were rendered in favor of plaintiff, and the defendant, George W. Loggie, has appealed therefrom.
On the trial, the court, over the objection of appel*700lant, admitted in evidence a certain page of the city directory which contained a statement that appellant was a member of the firm aforesaid. There was no proof whatever that appellant had authorized the insertion of his name therein as a member of said firm, or that he even knew that the directory contained any such statement. The proof was clearly incompetent and should have been excluded.
For this reason, the judgment must be reversed and the cause remanded for retrial.
Dunbar, Anders and Gordon, JJ., concur.
Hoyt, O. J., dissents.